Citation Nr: 9916917	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, with open reduction and internal 
fixation, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1991 to 
August 1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California for additional development.  The 
case is now before the Board for final appellate 
consideration.


REMAND

A preliminary review of the claims file reveals that in 
correspondence from the veteran received at the RO in April 
1998, he requested an appointment for a face to face meeting 
for his appeal, as his last was poorly run and organized.  In 
correspondence received from the veteran in February 1999, he 
explained that he would be more than happy to explain the 
reasoning behind his claim at his face to face meeting.  He 
requested that the RO telephone him so that everything could 
be straightened out.  

Giving the veteran the benefit of the doubt, the Board finds 
that the veteran's correspondence constitutes a request for 
another hearing before VA personnel.  38 U.S.C.A. §§ 5107 
(West 1991); 38 C.F.R. §§ 20.702, 20.1304 (1998).  It is 
unclear whether he seeks a hearing before the RO or the 
Board.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and in order to 
give the veteran every due process consideration with respect 
to the present appeal, it is the Board's opinion that further 
development is necessary.


Accordingly, this case is REMANDED for the following action:

1.  The RO should determine whether the 
veteran wishes to testify at a personal 
hearing before a hearing officer at the 
RO, testify before the Board via a video 
conference, testify before a travel 
section of the Board, or testify before 
the Board in Washington, DC.  

2.  Thereafter, if the veteran requests a 
personal hearing before a hearing officer 
at the RO, such a hearing should be 
scheduled.  Then, in light of the 
additional evidence obtained and after 
undertaking any additional necessary 
development, the RO should readjudicate 
the veteran's claims for service 
connection for a left knee disability and 
an increased evaluation for residuals of 
a left ankle fracture, with open 
reduction and internal fixation.

3.  If the veteran requests a hearing 
before a travel section of the Board, or 
before the Board via a video conference, 
the veteran should be scheduled for such 
hearing, unless otherwise indicated.  

4.  If the veteran requests a hearing 
before the Board in Washington, DC, the 
veteran's claims file should be returned 
to the Board, along with documentation of 
the veteran's request so that such a 
hearing may be scheduled.  

If the benefits sought are not granted upon any 
readjudication, where a timely notice of disagreement is of 
record, the veteran and his representative should be 
furnished a supplemental statement of the case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

